 In the Matter of HYGRADE FOOD PRODUCTS CORPORATIONandUNITEDOFFICE AND PROFESSIONAL WORKERS OF AMERICA,LOCAL26 (C. 1. 0.)In the Matterof HYGRADE FOOD PRODUCTS CORPORATIONandOFFICEWORKERS FEDERAL UNION,LOCAL 22410,AFFILIATED WITH A. F. L.CasesNos. C-1895 and C-1896.-DecidedSeptember3,1941Jurisdiction:meat packing industryUnfair Labor PracticesIn General:employer held responsible for statements and utterances made byan employee engaged as "head office auditor."Interference, Restraint, and Coercion:questioning employees concerning unionand union meetings ; seeking to discourage union membership through threatsof discharge and surveillance of union meetings; bribing union members torefrain from further union activities; making statements derogatory to theunion membership, interests, and activities of its employeesDiscrimination:discharge of an employee because of his union membershipactivity ; allegations of, dismissed as to one employeeRemedial Orders:back pay awarded employee discriminatorily discharged butwho did not desire reinstatement from date of discrimination to date uponwhich he started working steadily in the employment in which he was engagedat the time of the hearing.Mr. Earl R. Cross,for the Board.Bratton and Bratton,byMr. Guy G. BrattonandMr. John F.Langs,of Detroit, Mich., for the respondent.Mr. Bliss Daffan,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by United Office and Professional Workersof America, Local 26 (C. I. 0.), herein called the United, and by OfficeWorkers Federal Union, Local 22410, affiliated with the A. F. L., hereincalled the Union, the National Labor Relations Board,` herein calledthe Board, acting pursuant to Article II, Section 36 (b), of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,on December 11, 1940, ordered said cases consolidated for the purposeof hearing.Thereafter, the Board, by the' Regional Director for the35 N. L. R. B., No. 25.1201 HYCRADE FOOD PRODUCTS CORPORATION121'Seventh Region (Detroit, Michigan), issued its complaint dated April4, 1941, against Hygrade Food Products Corporation, Detroit, Michi-gan, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and (3) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and notice of hearing thereonwere duly served upon the United, the Union, and the respondent.The complaint, as amended, alleged in substance that (1) the re-spondent had interfered with the employees at its Detroit offices inthe exercise of their right to self-organization by (a) fostering a cam-paigii against joining the United or the Union, (b) expressing hostil-ity to labor organizations, (c) inquiring of office employees concern-ing union meetings, (d) engaging in surveillance of union membersand union activities, and (e) inducing union members to refrainfrom union activities by threats of discharge and by bribery; (2) therespondent discharged or laid off Dorothy E. Holdren and George W.MacFarlane and thereafter refused to reemploy them, for the reasonthat each of them had, respectively, joined the United and the Unionand had engaged in other union activity.-On May 14, 1941, the respondent filed an answer to the complaint,admitting the allegations therein relative to the nature of its busi-ness, but denying that it had engaged in the unfair labor practicesalleged in the complaint.Pursuant to notice, a hearing was held from May 15 to 17, 1941, atDetroit, Michigan, before Mortimer Riemer, the Trial Examiner duly'designated by the Chief Trial Examiner.The Board and the re-spondent were represented by counsel who participated in the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing upon the issues was affordedall parties.During the course of the hearing, the Trial Examinergranted,, without objection, a motion by Board's counsel to amend thecomplaint in a minor respect.At the conclusion of the hearing ruling was reserved by the TrialExaminer upon the respondent's motion to dismiss the complaint;the Board's motion to conform the pleadings to the proof as to mat-ters of form was granted without objection.During the course ofthe hearing, the Trial Examiner made numerous rulings on othermotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.They are hereby affirmed.On June 3, 1941, the Trial Examiner issued his Intermediate Re-port, in which he denied the respondent's motion to dismiss uponwhich he had previously reserved ruling.He found that the re-spondent had engaged in and was engaging in unfair labor prac- 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDtices affecting commerce, within the meaning of Section 8 (1) and(3), and Section 2 (6) and (7) of the Act-and recommended thatthe respondent cease and desist therefrom and take certain affirma-tive action to effectuate the policies of the Act.On June 26, 1941,the respondent filed exceptions to the Intermediate Report togetherwith a supporting brief.Pursuant to notice duly served upon the respondent, the United,and the Union, a hearing was held before the Board at Washington,D. C., on July 22, 1941, for the purpose of oral argument.The Board has considered the exceptions and the brief filed by the'respondent and, in so far as the exceptions are inconsistent with thefindings, conclusions, and order set forth below, finds no merit inthem.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Hygrade Food Products Corporation, is a NewYork corporation engaged in meat packing and slaughtering, with itsprincipal office and place of business in New York City. ) The re-spondent manufactures, processes, sells, and distributes beef, veal,mutton, pork, and related products. It operates and maintainsplants,warehouses, and sales offices at Buffalo, Syracuse, andUtica, New York; Cleveland, Ohio; Wheeling, West Virginia; Fos-toria, Ohio; and Detroit, Michigan.This proceeding concerns onlythe office employees at the Detroit plant.Between July 1 and November 1, 1939, raw materials shipped tothe Detroit plant from points outside the State of Michigan amountedin value to $7,836,073.63 and constituted more than 50 per cent ofthe value of all raw materials shipped to the plant during that period.During the same period the gross value of the respondent's ship-ments of finished products from its Detroit plant to points outsidethe State of Michigan amounted to $9,298,548.43, which constitutedmore than 50 per cent of the gross value of all sales of finishedproducts at that plant for that period.The Detroit plant is undercontract to supply products to the United States Army and Navyand to the Federal Surplus Commodities Corporation.The respond-ent employs approximately 55 employees in its Detroit office.The respondent admits that it is engaged in interstate commerce.IT.THE ORGANIZATIONS INVOLVEDUnited Office and Professional Workers of America, Local 26,affiliatedwith the Congress of Industrial Organizations, and Office HYGRADE FOOD PRODUCTS CORPORATION123Workers Federal Union, Local 22410, affiliated with the AmericanFederation of Labor, herein called the A. F. of L., are labor organiza-tions admitting to membership office employees at the respondent'sDetroit plant.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionIn September 1938, employees in the respondent's Detroit officeevinced an interest in union membership.Dorothy E. Holdren, oneof the complainants herein, testified that some of the office workers"were very disgusted with the way things were down there, andthey asked me if there was any way I could find out. They knew Iwas in touch with different people that belonged to the union, andI said I would try to find out, so I did."Accordingly, Holdren con-sulted Grace Taylor, organizer for the United, and secured informa-tion concerning the United.Thereafter,Holdren spoke to thoseoffice employees who "had complained" to her and at whose requestHoldren had solicited information concerning the United.Theseworkers were of the opinion that organization of the United should besupported:Thereafter, upon invitation of Holdren, an initial meet-ing attended by 11 employees was held at Holdren's home.One weeklater a second meeting of nine employees was again held at Holdren'shome, and plans were made to distribute union leaflets to the em-ployees and to hold a third meeting at the headquarters of the United.Following the second meeting, leaflets were distributed among theemployees in the respondent's office.Spileers, a claim clerk, testi-fied, and we believe his testimony, that on the day of the third meet-ing Ernest Graham, the respondent's office manager, asked him,"Did you ever hear of the office union going around here?"; thatGraham then showed Spileers a United leaflet, distributed in theoffice that day, which advised the employees of a meeting of theUnited to be held that evening; that Spileers, who had not attendedeither of the first two meetings, asked Graham whether the latterwanted him to be present at the meeting scheduled for that eveningand said "... I will go if you want me to"; that Graham made noresponse to this offer but that Spileers, nevertheless, told Grahamthat he would attend ; and that thereafter Spileers invited EdwardGorman and Lyle Sunderland, two bookkeepers, to accompany him.Spileers testified further, and we accept his testimony as true, thathe told Sunderland that he would notify Graham that they weregoing to the meeting to observe what occurred; and that, althoughthey were at first reluctant to agree, Gorman and Sunderland sub-sequently went to the meeting on Spileers' assurance that Graham 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDknew that it was being held and consented to their presence there.Spileers, Sunderland, and Gorman never joined the United.Six employees, including Holdren, Spileers, Sunderland, and Gor-man, were present at the meeting that evening.According to the tes-timony of Holdren, Spileers told the employees present at the meetingthat he had been sent there by the respondent and that they werelikely to be discharged for their union activities.Although Spileersin effect denied Holdren's testimony in this regard, the Trial Exam-iner credited Holdren's testimony.Under these circumstances wefind, as did the Trial Examiner, that Spileers made the statementsattributed to him by Holdren.The following day Spileers reportedto Graham concerning the meeting.He advised Graham that all ofthe employees who belonged to "the group" were not present; thathe did not know who else belonged and that Holdren had stated thatshe was the only person who possessed this information; and that theemployees present were "out to get him," Graham, because they werenot satisfied with his policies.Spileers also advised Graham thatHoldren appeared very much dissatisfied by reason of the fact thatshe was compelled to forego her vacation and to accept, in lieuthereof, additional salary; and that the employees present were ofthe opinion that "it was only a matter of time" before Graham wouldfind some reason for discharging them because of the union activityin which they were engaging and, for this reason, organization wasnecessary "for their own protection."Spileers testified that he "volunteered" this information and wasnot questioned concerning the meeting by Graham.Graham ad-mitted that Spileers told him that Holdren was at the meeting.Gra-ham was not questioned by the respondent's counsel concerning anyportion of Spileers' testimony relating to this meeting and to or-ganization of the United.We do not accept Spileers' testimony thathe "volunteered" the information concerning the United meeting-toGraham but, on the contrary; believe, as did the Trial Examiner, thatSpileers considered that he was imparting information which therespondent desired.Graham had asked Spileers about the Unitedprior to the meeting and had shown him a United leaflet.WhenSpileers asked whether Graham wanted him to attend, Graham re-mained silent.Whereupon Spileers told Graham that he would go tothe meeting, and Graham did not object.These facts and the cir-cumstances under which Gorman and Sunderland attended the meet-ing on Spileers' invitation, together with the statement of Spileersmade at the meeting that he was sent there by the respondent, indicate,and we find in agreement with the Trial Examiner, that Spileersattended the meeting at Graham's suggestion and was expected to, anddid thereafter, in fulfillment of the suggestion, report.to him on what HYGRADE FOOD PRODUCTS CORPORATION125took place there.Our finding in this respect is further supportedby the fact that on another occasion, not fixed as to time, Grahamasked Spileers if he had attended any other meetings of the United.Spileers testified without contradiction and we find such testimonyto be true, that on this occasion, Graham asked him if he had attendedany more meetings of the United and that he had replied that he hadnot; that it was "too soon since the last one" and that he was afraidthat the employees present at the meeting which he attended had feltthat he was antagonistic and had come there "for adverse purposes."Holdren was laid off on October 21, 1938, under circumstances morefully related hereafter.Shortly thereafter, two active members ofthe United resigned their membership, and the United's organizingefforts ceased among the office employees.In July or August 1940 the Union began its organizing activitywhen George W. MaicFariane, the other complainant herein, andSpileers conferred with an A. F. of L. representative for the purposeof creating a local for the respondent's office employees.Followingthis initial conference, a meeting attended by seven employees, includ-ing MacFarlane and Spileers, was held at the Union's headquarters.Application cards were distributed and signed and a charter wasobtained from the A. F. of L. setting up a federal local for therespondent's office employees.Herman Frankfort, the respondent's head office auditor in NewYork City, came to Detroit on periodic visits in connection with hisduties.In August 1940, on a visit to Detroit, he questioned JohnWalton, then employed as a file clerk, concerning the union activitiesand interests of the office employees.According to Walton's uncon-tradicted testimony, Frankfort brought up the subject of unions byaskingWalton whether he believed in them.When Walton repliedthat he did "to a certain extent," Frankfort advised him that "theunions won't get you anywhere" and then explained that he, Walton, _of the first to go" in the event of a lay-off.Walton testified furtherthat Frankfort then asked him if he belonged to the Union, andwhen he replied that he did not, offered to consult Graham in Wal-ton's behalf and obtain a salary increase for him.One day in August 1940, Frankfort told Spileers that unions didnot represent their members ; that competent individuals did not needunions to represent them; and questioned him concerning union ac-tivity in the plant.Later in the morning of the same day, whileSpileers was at work, Frankfort engaged him in further conversation.Spileers testified without contradiction concerning this conversation :I was working at my desk, and he came over, and I had largesheets of paper that I was figuring on, which had a considerable 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDnumber of red figures in writing, and he mentioned the factwhat were these red figures.You people around here are allwriting in red, the spirit of Trotsky still lives, and from thathe developed into union activity again, and said that, after all,the security of individuals' positions depended upon how theyacted from day to day. Sometimes they might get into activi-tieswhich were sinister in a way, so far as the employers wasconcerned, and he didn't believe that such activities were necessary.Frankfort did not testify and the statements attributed to himstand unrefuted in the record.The testimony of Walton and Spileersin the above respects was credible and convincing and was acceptedby the Trial Examiner as true.We find that Frankfort made thestatements attributed to him above. In addition to the significanttitle, "head office auditor," which Frankfort carried, it is clear thathis duties allied him more closely with management than with theordinary employees and it is reasonable to assume that to thoseemployees the head office auditor represented management.Hisduties were performed without supervision by Graham or Harry F.Staub, the respondent's vice president and general manager.Thus,Frankfort was clothed by the respondent with apparent authorityto direct the work of others on his visits to Detroit and he occupieda,strategic position to translate to the employees the desires of man-agement.Under these circumstances we find the respondent respon-sible for the statements and utterances of Frankfort.'The Union held a meeting on August 22. Two days later Mac-Farlane was discharged. In September, Bown, president of theUnion, and Spileers interviewed Staub on behalf of MacFarlane,claiming that he had been discharged for his union activities.Thetestimony is undenied that they also told Staub that the union wasmeeting with interference in its organizing activities and that theyasked that the Union be permitted to continue its organizing withoutfurther interference by the respondent.Staub on that occasion deniedinterference with the activities of the Union.Then, according to theuncontradicted testimony of Bown, Staub expressed his dislike foroutside unions and said that he saw no reason why employees had topay dues to an outside organization and that it would be better forthem to retain their money instead of expending it for union dues.Staub also told Bown and Spileers that the Union was trying "torun things," and suggested that the employees "organize among our-1H. J. Heinz Co.v.National Labor Relations Board,311 U. S. 514, aff'g 110 F. (2d)843 (C. C. A. 6)enf'gMatterof H. J.Heinz CompanyandCanning and Pickle Workers,Local Union No. 325,affiliatedwith Amalgamated Meat Cutters and Butcher Workmenof North America,American Federationof Labor,10N L. R. B. 963;InternationalA880-ciation of Machinists,Tool and Die Makers Lodge No.35,etc. v. National Labor RelationsBoard, 311,U. S. 72. HYGRADE FOOD PRODUCTS CORPORATION127selves, and forget an AFL or CIO backing." Staub did not testifyand the statements attributed to him are not denied.We find, as didthe Trial Examiner, that Staub made the statements in question andthat they were intended to discourage membership in the Union.Four or 5 days after this conference with Staub, Spileers was calledto Staub's office.Staub told Spileers that he, Staub, and SamuelSlotkin, the respondent's president, then visiting the Detroit plant, hadjust concluded "considerable discussion" about Spileers.Staub toldSpileers that Slotkin was of the opinion "that probably Spileers wasn'tgetting enough money."Spileers testified further without contradic-tion, and we find, with respect to this conversation, that Staub madethe following statements to him:.. . there are times in the lives of individuals when obligationsare pressing, and that causes us to do things which we wouldn'totherwise do, so that Mr. Slotkin had offered to give me a raise,$5 a week-it would amount'to about $250 a year, he said.How-ever I was to discontinue all my activities.And, I asked him,"Did you mean that I am to discontinue the union activity?" .. .and he said, "Yes, discontinue it because let us go back to wherewe were at the beginning."Graham admitted that Staub instructed him to give Spileers this in-crease in salary.Thereafter Spileers received weekly, in addition tohis regular salary for services as claim clerk, a check in the amount of$5 drawn on the respondent's special account.Whereas his salarycheck, drawn on the respondent's general account, was given him bythe pay-roll clerk, Graham handed Spileers the special account checkevery week.Graham testified that Spileers was carried on the re-spondent's special pay roll for the reason that the salary increase wasconfidential and that the respondent did not wish to disclose it toother office employees.Spileers appears to have been the only non-supervisory employee carried on the respondent's special pay-rollaccount.At the time of the hearing Spileers was still receiving $5a week in addition to his regular salary.We find, as did the TrialExaminer, that the $5 weekly wage increase was given to Spileers bythe respondent as an inducement to cease his activities on behalf of theUnion.As in the case of the organizing efforts of the United, the activitiesof the Union ceased shortly after the respondent's active interference.Spileers no longer participated in=union affairs and, according to histestimony, the local thereafter existed "in name only."Ruhstorferand Sunderland, members of the Union, resigned from the local afterMacFarlane's discharge.According to Bown, the president of theUnion, the local is kept in good standing only by payment of a percapita tax, although few members pay their dues. 128DECISIONSOF NATIONALLABOR RELATIONS BOARDAs noted above, the respondent introduced no testimony during thehearing in defense of the charges herein. It is apparent from theabove undenied facts and uncontroverted credible testimony, and wefind, as did the Trial Examiner, that from September 1938 to thedate of the hearing the respondent,, by questioning office employeesconcerning the United and the Union; by seeking to discourage unionmembership through threats of discharge and surveillance of unionmeetings; by questioning employees concerning union meetings; bybribing union members to refrain from further union activities; andby making statements derogatory to the union membership, interests,and activities of its office employees, his interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.B. The dischargesDorothy E..HoldrenHoldren was first employed by the respondent in June 1927 as acomptometer operator and worked continuously thereafter until herlay-off in October 1938.She started on a weekly salary of $25 andat the time of her lay-off was the respondent's highest paid comptom-eter operator, receiving a weekly salary of $27.As related above, Holdren was instrumental in September 1938 intrying to organize on behalf of the United among the office workers.She invited employees to the first two meetings of the United, whichwere held at her home.Her presence at the third meeting was re-ported to Graham by Spileers.Moreover, Spileers reported toGraham that Holdren was "very much upset" for the reason that shehad been deprived of her annual vacation.Holdren's time as a comptometer operator was spent chiefly in thecomputation of salesmen's commissions in the sales-distributionde-partment.A minor portion of her time was devoted to a separatebilling operation.The evidence is clear that Holdren was a com-petent operator and that there had never been any complaint con-cerning her work. In addition to being the highest paid comptometeroperator, she was also the oldest in point of service with the respond-ent and was entrusted by Graham with special tasks.Holdren hadnever been discharged or laid off in the more than 11 years she hadworked for the respondent, although several reductions in office per-sonnel were effected for business reasons during that period.On Friday, October 21, 1938, Graham showed Holdren a letterreceived from the respondent's New York office to the effect that therespondent was putting its Detroit salesmen on a, salary basis, thusdispensing with the need to compute salesmen's commissions.Be-cause of this change in business methods, Graham informed Holdren, HYGRADE FOOD PRODUCTS CORPORATION,129the sales-distribution department would be eliminated and her serviceswould no longer be required.The sales-distribution department wasdiscontinued, and the three remaining comptometer operators werealso laid off.Four comptometer operators in the billing departmentwere not laid off.At the time of these lay-offs, there was no seniority rule or customin force among the respondent's office employees that was applied indetermining lay-offs.Graham testified that if, at the time of herlay-off,Holdren had indicated her willingness to work for $19 or$20 per week he would have considered her for a billing job.Hold-ren, as her testimony indicates, was resentful and hurt by her lay-offand thereafter never returned to the respondent's office seeking rein-statement.She testified that she was "not in the habit" of applyingfor work in places where "I am not wanted."The evidence 'shows that comptometer operators have been em-ployed by the respondent since Holdren's lay-off in October 1938.Virginia Evans, who was laid off at the same time as Holdren, wasrehired in May 1941 as a comptometer operator, although the recorddoes not disclose the exact nature of the duties which she assumed.In connection with her reemployment, Graham testified without dis-pute that Evans was not called back to work by the respondent butthat on several occasions after her lay-off, she called personally atthe office in search of employment and that she was reemployed onone of these occasions when "There happened to be an opening justwhen she called."The evidence further shows that a modified formof sales distribution work, which required the use of a limited num-ber of comptometer operators, was resumed by the respondent some-time in the spring of 1941.At that time, Catherine Grable, a billingcomptometer operator who had been retained in October 1938,t,gether with Virginia Zapalski, hired as an order clerk in 1939,were given this work.Likewise, the record discloses the employmentby the respondent in the fall of 1940 and the spring of 1941 ofthree other comptometer operators, none of whom had previouslybeen in its employ.The record does not indicate the circumstancesunder which these three operators were hired or the exact nature ofthe work they performed.Graham testified without contradictionthat, although the respondent would under certain circumstances givepreference in employment to laid-off employees over employees whohad never previously been in its employ and that the addresses oflaid-off employees were retained in the office, the respondent did notfollow a practice of recalling laid-off employees to fill vacancieswhich might occur, but that "eight times out of ten" such a vacancy"fills itself, and consequently you are not required to resort to thatfile address list." 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile the fact that Holdren's lay-off occurred shortly after herunion activities had been brought to the attention of the respondentmight ordinarily create some suspicion as to the respondent's motive,it is clear from the- undisputed evidence that the lay-off on October21, 1938, was occasioned by the elimination of the sales-distributiondepartment and that all the comptometer operators engaged in thiswork were laid off at that time.Nor does it appear to be unreason-able or unusual, in view of the absence of any seniority rule or cus-tom, that Holdren was not at the time of her lay-off offered a positionas comptometer operator in the billing department, as this wouldin turn have necessitated the lay-off of one of the comptometer opera-tors regularly employed in that department.Thus, there is no evi-dence in the record upon which - to predicate a finding that theselection ofHoldren as one of the employees to be laid off wasdiscriminatory.There remains only the question of whether or not the fact thatHoldren did not secure reemployment after her lay-off shows dis-crimination against her.Clearlymilitatingagainstany suchconclusion is the fact that Holdren made no effort to obtain reem-ployment at any time after her lay-off and the further fact that it isnot shown by the evidence that-the respondent followed any estab-lished practice of recalling laid-off employees to fill vacancies.Con-sequently, no discrimination against Holdren can be implied byreason of the employment of Evans, Grable, and Zapalski for workwhich Holdren was qualified to do, as the evidence is undisputedthat these three employees were available and on hand at the timethat the vacancies occurred.Nor can discrimination against Holdrenbe assumed by reason of the employment of the three new comp-tometer operators employed after Holdren's lay-off.We are unableto agree with the Trial Examiner, who found her discharge to thediscriminatory.Under all the circumstances, we find that the vi-dence is insufficient to establish that Dorothy Holdren was discharged,or refused reemployment, because of her union activities.We shall,accordingly, dismiss the complaint in this respect.'George W. MacFarlaneMacFarlane was first employed by the respondent in October 1937as file clerk and worked continuously thereafter until his dischargeon August 24, 1940. In November 1939 MacFarlane's salary wasincreased from $16 to $17.50 per week. In February 1940 he was2 After the close of the hearing, the respondent submitted to the Board a motion toincorporate in the record certain documents in support of its contention that the depart-ment in' which Holdren worked was discontinued at the time of her lay-offIn view of ourdisposition of Holdren's case and because the proffer would be cumulative on this point,the motion is hereby denied HYGRADE FOOD,PRODUCTS CORPORATION131promoted to the position of assistant clerk to Wilcoxson, the respond-ent's purchasing agent.MacFarlane took no part in the activities of, nor did he join, theUnited.In July and August of 1940, however, he was instrumentalwith Spileers in organizing the Union.He spoke to other officeemployees about it and it is clear from the record that MacFarlanewas one of the active members of the Union. The activities ofFrankfort, set forth above, and the circumstances surrounding thewage increase given Spileers, jointly responsible with MacFarlanefor organization of the Union, clearly show that MacFarlane's unionactivities came to the respondent's attention, and we so find.MacFarlane was discharged on August 24, 2 days after a unionmeeting which he had attended.MacFarlane testified that onAugust 24 he was told by Graham that "because of business condi-tions" it was necessary to lay him off.On the other hand, Grahamtestified that on that occasion he advised MacFarlane "that I didn'tlike his attitude, and that business conditions were not good, and thathe was being discharged."For reasons which will appear below, wecredit, as did the Trial Examiner, the testimony of MacFarlane.MacFarlane was the only employee laid off at that time. Inprevious years he had escaped lay-offs necessitated by businessconditions.On the Monday following his discharge, MacFarlane, accompaniedby another employee, interviewed Staub, the respondent's vice presi-dent and general manager, for the purpose of securing MacFarlane'sreinstatement.Staub expressed lack of knowledge concerning thereason for MacFarlane's lay-off, stated that "business conditions werepretty bad," and that he would consult Graham about the matter.Thereafter, MacFarlane never heard from Staub or Graham.Bown,;resident of the Union, and Spileers, who sought MacFarlane'sreinstatement in September, were told by Staub that MacFarlanehad been "laid off for business reasons."Graham at first testified that MacFarlane was laid off because ofbusiness conditions.However, the respondent introduced no evi-dence in support of this contention and offered no explanation as towhy its alleged business conditions required that only MacFarlanebe laid off.We consequently find that this aspect of the respondent'sdefense has not been established.Graham later changed his testi-mony and said that MacFarlane was in fact discharged for insubor-dination.In support of the latter claim, Graham testified in anuncertainmanner concerning MacFarlane's changed attitude.Be-cause of its indefiniteness and uncertainty, we find Graham's testi-mony on this point, as did the Trial Examiner, to be unconvincing.Further in support of the claim of insubordination, Graham testified451270-42-vol. 35-10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerning the following incidents:on one occasion MacFarlane wasobserved reading "Life"magazine on his own time; on another occa-sion, 1 week before his discharge,MacFarlane came to Graham's deskwith an invoice for some merchandise,requested him to approve itfor payment and asked, "Well, are you going to pay it?" an!, whenGraham replied that this was a matter for him to decide, MacFarlane"grabbed"the invoice from his desk and walked away.Graham tes-tified further that, because of the latter incident,he called MacFarlaneto his desk later in the day, questioned him regarding his behavior,and warned him that there was no "room"in the respondent's organi-zation for one who acted in that manner.Since as we have alreadyfound, Graham told MacFarlane on August 24, 1940, that he wasbeinglaid off merely for business reasons and since Grahair at firsttestified that the lay-off was due to business reasons, we find, as didthe Trial Examiner, that the defense-of insubordination, supportedby the trivial incidents recited above, was an afterthought inter-posed for the first time at the hearing to justify Graham's conduct.It is therefore apparent, from the respondent's knowledge of Mac-Farlane's union activity and from its hostility to any collective actionon the part of its employees,as hereinbefore indicated,that thedischarge was due solely to MacFarlane's efforts on behalf of theUnion.We find that the respondent discharged George MacFarlane onAugust 24,1940, and thereafter refused to reinstate him because ofhismembership and activities in organizing the Union, and thatthe respondent discriminated against him in regard to hire andtenure of employment,thereby discouraging membership in theUnion and interfering with, restraining,and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find, that the activities of the respondent set forth in SectionIII' above,occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order that it cease and desist therefrom and takecertain affirmative action deemed necessary to effectuate the policiesof the Act. HYGRADE FOOD PRODUCTS CORPORATION133We have found that the respondent has discriminated in regard tothe hire and tenure of employment of George W. MacFarlane.' Inlate September 1940, after his discharge by the respondent, MacFar-lane entered business school and on completion of the course of train-ing in February 1941, secured the employment in which he wasengaged at the time of the hearing and at which he earned between$35 and $40 a week. - While working for the respondent he had beenearning $17.50 a week.He testified that he did not desire reinstate-inent.We will, therefore, not order MacFarlane reinstated but willorder that the respondent make him whole for any loss of pay hemay have suffered by reason of the discrimination against him bypayment to him of a sum of money equal to the amount which henormally would have earned as wages from the date of the discrimi-nation against him to the date upon which he started workingsteadily in the employment in which he was engaged at the time ofthe hearing, less his net earnings 3 during said period.Having foundthat the respondent did not discriminatorily discharge DorothyHoldren, we shall further order that the complaint be dismissed asto her. 'Upon the basis of the above ;findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Office and Professional Workers of America, Local 26,affiliated with the Congress of Industrial Organizations, and OfficeWorkers Federal Union, Local 22410, affiliated with the AmericanFederation of Labor, are labor organizations, within the meaning ofSection 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-n-ent of George W. MacFarlane, thereby discouraging membershipinOfficeWorkers Federal Union, Local 22410, affiliated with theAmerican Federation of Labor, the respondent has engaged in andis engaging in unfair labor practices, within the meaning of Section8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section & (1) of the Act.3 By "net earnings"ismeant earnings less expenses, such as for transportation, room,and board,incurred by an employee in connection-with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union, Local5590, 8 N. L R B 440. Monies received forwork performed upon Federal, State, county, municipal, or other work-relief projects shallbe considered as earningsSeeRepublic Steel Corporation v. National Labor RelationsBoard,311 U S. 7. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.5.The respondent has not discriminated in regard to the hire andtenure of employment of Dorothy Holdren, within themeaning ofSection 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10- (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent,Hygrade Food Products Corporation, Detroit, Michigan,its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Office Workers Federal Union,Local 22410, affiliated with the American Federation of Labor, orany other labor organization of its employees, by discriminating inregard to the hire and tenure of employment or any term or con-dition of employment of its office employees ;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining and othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Make whole George W. MacFarlane for any loss of pay hemay have suffered by reason of the respondent's discrimination againsthim by payment to him of a sum of money equal to that which lienormally would have earned as wages from the date of the re-spondent's discrimination against him to the date upon which hestarted working steadily in the employment in which he was engagedat the time of the hearing, less his net earnings during said period ;(b)Post immediately, in a conspicuous place in the office ofitsplant at Detroit, Michigan, and maintain for a period of atleast sixty (60) consecutive days from the date of posting, a noticeto its office employees stating : (1) that the respondent will not en-gage in the conduct from which it is ordered to cease and desistin paragraphs 1 (a) and (b) of this Order; (2) that it will takethe affirmative action set forth in paragraph 2 (a) of this Order;and (3) that the respondent's employees are free to become or remainmembers of Office Workers Federal Union, Local 22410, affiliatedwith the American Federation of Labor, and that the respondent HYGRADE FOOD PRODUCTS CORPORATION135will not discriminate against any employees because of membershipor activity in said organization;(c)Notify the Regional Director for the Seventh Region in writ-ing within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHERORDEREDthat the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent has engagedin unfair labor practices, within the meaning of Section 8 (3) ofthe Act, with respect to Dorothy Holdren.